Citation Nr: 0502847	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
August 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a low back condition.  

The veteran now resides in the jurisdiction of the Detroit, 
Michigan VARO.  

Although multiple issues were inadvertently included on a 
June 2002 certification of appeal, the veteran clarified in a 
December 2000 statement that he is limiting his appeal to the 
single issue of entitlement to service connection for a low 
back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The claim must be remanded to schedule a VA spine 
examination, which is necessary to determine the probability 
that a current low back disability resulted from an in-
service event.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  A December 
1999 private magnetic resonance imaging test revealed slight 
degenerative changes at the L5-S1 level with slight lithesis 
of L5 posteriorly over S1 without compromise of the neural 
structures, and the veteran told a private examiner from May 
2000 to December 2000 that he had incurred low back pain from 
lifting weights in November 1988 and May 1992.  Service 
medical records documented recurrent low back pain since a 
motorcycle accident in April 1983.  

The veteran's December 27, 2002 statement, which was received 
by the Board on January 6, 2003, clearly notified the VA of 
the veteran's new residential address.  In October 2003, the 
Board remand ordered a new VA orthopedic examination for the 
veteran.  In spite of having the veteran's correct address in 
the record, notice of a scheduled May 17, 2004 VA examination 
was mailed to the veteran at a previous address.  Not 
surprisingly, in November 2003, the misrouted notice of VA 
examination was returned in the mail because the postal 
forwarding instructions to the previous address had expired.  
No notice of VA examination was ever sent to the veteran at 
his correct, current address.  

For this reason, it is necessary to schedule another VA spine 
examination and to obtain an opinion regarding the 
probability that the veteran's current low back disability 
resulted from an in-service event.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  Contact the appropriate VA medical 
facility(ies) to schedule a spine 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file should 
be made available to and reviewed by the 
examiner prior to the examination.

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
the current low back disability, if any, 
and the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that the current low back disability 
resulted from low back pain in a 
motorcycle accident in April 1983, back 
pain while lifting weights in November 
1988, back pain while lifting weights in 
May 1992, recurrent low back pain in 
August 1993 and September 1993, or any 
other event during active service from 
October 1981 to August 1993.  Any 
opinions expressed by the examiner must 
be accompanied by a complete written 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disability based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




